Title: To Thomas Jefferson from Thomas Appleton, 14 June 1825
From: Appleton, Thomas
To: Jefferson, Thomas


                        
                        
                            
                            
                        
                    14 June 1825—Massimiliano Ravenna Sculptor Carrara DrTo cash p’d him at different times agreeably to his drafts on me, & are in file; & agreeably to his receipt in full, of all demands, to this day for Capitels, Bases, Squares, of marble & a piedestal for mr Jefferson &c & for ballance of former accots for Capitels for mr Jefferson as ⅌ accot in files}franci Pls4982.4.to wit——4982. & 4. Pavolis. 4982–4.—Credit.—franci PtlsBy bala due on old accots of capitels32.—By 10 whole & 2 half capitels as ⅌ Contract4004.—By 1400 Squares for paving. £1400210.—By 8 Chimney mantles for mr Jefferson’s private accots120.—By 12 Bases for College578.4By a Piedestal for mr Jefferson’s private accot38.—4982.4N:B. In the above amount, was paid to this day4667.8½ Cash p’d Massno Ravenna this day245.5½ Cash p’d for freight from Carrara. 24 Cases69.—franasconis =4,982.4